Citation Nr: 1425661	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-12 389	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran had active military service from December 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On January 15, 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing via videoconferencing.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.

The Veteran has indicated receiving treatment for PTSD at the VA Medical Center in Hines, Illinois, at the VA Community Based Outpatient Clinic (CBOC) in Joliet, Illinois, and at the VA Vet Center in Orland Park, Illinois.  Although certain records from the Hines VAMC have been associated with the Veteran's claims folder, it is clear from a review of both the paper and paperless claims files that the record currently before the Board is incomplete with regard to the Veteran's relevant treatment records.  Indeed, the CAPRI records associated with the Veteran's Virtual VA file pertain only to an April 2013 audiology consultation and records from the Vet Center are wholly lacking.  Accordingly, a remand is necessary for the agency of original jurisdiction (AOJ) to obtain copies of all pertinent treatment records not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

The Board finds that on remand, the Veteran should be scheduled for a new VA examination in connection with his claim for an increased rating.  Notably, it appears as though the Veteran was working at the time of the last VA examination, which was conducted in August 2009.  During his hearing, the Veteran reported that he was no longer working and that his PTSD symptoms had increased in severity since he had stopped working.  As the evidence suggests that the Veteran's PTSD symptoms may have increased in severity since the last VA examination was conducted, the Board finds that the Veteran should be scheduled for a VA examination to determine the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2013).  An examination is also necessary given that nearly five years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record.  Here, the evidence of record is suggestive of unemployability.  Indeed, the Veteran has indicated being fired from his job, the cause of which he relates to his PTSD.  He also stated that he has not worked since that time.  Given this evidence, a current VA Form 21-8940 should be provided to the Veteran for completion.  It should be noted that the information from this form is necessary for the adjudication of a claim for TDIU and failure to provide this information could result in the claim being administratively denied.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The record indicates that the Veteran has received or is currently receiving PTSD-related treatment at the Hines, Illinois, VAMC, and the Joliet, Illinois, CBOC.  Queries should be made to those facilities for any records relevant to the Veteran's claim for an increased evaluation of his service-connected PTSD from February 2008 forward.

2.  A current VA Form 21-8940 should be provided to the Veteran for completion.  It should be noted that the information from this form is necessary for the adjudication of a claim for TDIU and failure to provide this information could result in the claim being administratively denied.  
3.  The AOJ should contact the VA Vet Center in Orland Park, Illinois, for any group or individual therapy or treatment records for the Veteran.  The request should specifically indicate that VA is seeking the actual records and not a summary of the Veteran's treatment or symptoms.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4. After the development requested in paragraphs 1 and 2 above has been completed, to include association of any records received from any VAMC/CBOC or from the Orland Park Vet Center with the claims folder, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should review any VA treatment records and/or Vet Center records, the August 2009 VA examination report, and the lay evidence of record regarding the severity of the Veteran's PTSD and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since February 2008.  

The examiner should also comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and assign a GAF score, with its meaning explained in the context of the rating criteria.  If the examiner's assigned GAF score differs from those previously recorded, which, based on the record currently before the Board, have ranged from 50 to 68, the examiner should be asked to reconcile his or her findings and conclusions with the GAF scores previously recorded and, to the extent possible, should explain the differences in these GAF scores.

The examiner should be asked to comment on the Veteran's employment and employability and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his PTSD.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  The AOJ must also specifically consider whether a rating of TDIU is warranted as part of its readjudication of the Veteran's PTSD rating claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



